Defendant has appealed from a judgment of the Albany Trial Term of the Supreme Court in favor of plaintiff and also an order denying his motion for a new trial. The action was to recover damages’ for personal injuries which plaintiff sustained through the negligent operation of defendant’s automobile. Only questions of fact are involved. The proof sustains the judgment. Judgment and order unanimously affirmed, with costs and disbursements. Present — Hill, P. J., Heffernan, Foster, Russell and Deyo, JJ.